FILED
                            NOT FOR PUBLICATION
                                                                             MAR 21 2019
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No.   17-10509

              Plaintiff-Appellee,                 D.C. No.
                                                  4:14-cr-01873-RM-BGM-1
 v.

JON FREDERICK EWENS,                              MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Márquez, District Judge, Presiding

                        Argued and Submitted March 4, 2019
                                 Phoenix, Arizona

Before: CLIFTON, IKUTA, and FRIEDLAND, Circuit Judges.

      Defendant Jon Ewens appeals the district court’s imposition of several

conditions of supervised release. Because Ewens did not assert a specific objection

to these conditions in district court, we review for plain error. Puckett v. United

States, 556 U.S. 129, 135 (2009).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Because we have not held that a total ban on computer use implicates a

“particularly significant liberty interest,” United States v. Wolf Child, 699 F.3d
1082, 1090 (9th Cir. 2012), the district court’s failure to make specific on-the-

record findings before imposing Special Condition 7 was not a “clear or obvious”

procedural error. United States v. Gonzalez Becerra, 784 F.3d 514, 518 (9th Cir.

2015) (internal quotation marks and citation omitted). Further, because we have

approved of similar bans on computer use in cases where a computer played an

“integral” role in the defendant’s crime of conviction, United States v. LaCoste,

821 F.3d 1187, 1191 (9th Cir. 2016), the district court did not commit a plain

substantive error in imposing this condition.

      The district court did not plainly err in imposing Standard Condition 9,

because the condition is not “so vague that it fails to provide people of ordinary

intelligence with fair notice of what is prohibited.” United States v. Sims, 849 F.3d
1259, 1260 (9th Cir. 2017). Further, because we construe the condition “consistent

with well-established jurisprudence under which we presume prohibited criminal

acts require an element of mens rea,” it does not reach unknowing or incidental

contacts with law enforcement officers. United States v. Vega, 545 F.3d 743, 750

(9th Cir. 2008). Ewens’s reliance on United States v. Maloney, 513 F.3d 350,




                                           2
357–59 (3d Cir. 2008), is misplaced, because it involved an as-applied, rather than

a facial, challenge, and in any event, it is not binding precedent.

      We previously discussed the version of Standard Condition 12 imposed by

the district court here with implicit approval. See United States v. Evans, 883 F.3d
1154, 1164 (9th Cir. 2018). Therefore, any error in imposing this condition was

not clear or obvious. United States v. De La Fuente, 353 F.3d 766, 769 (9th Cir.

2003).

      Finally, the district court did not plainly err in imposing Standard Condition

13. The provision does not give a probation officer unlimited discretion, because

the officer’s instructions must be “related to the conditions of supervision.”

Moreover, no precedent indicates that the provision is vague or overbroad.1

AFFIRMED.




      1
       Ewens’s challenge to Special Condition 3 is moot because the district court
modified that condition based on the parties’ agreement.
                                           3